Title: From John Adams to Caroline Amelia Smith De Windt, 19 May 1819
From: Adams, John
To: De Windt, Caroline Amelia Smith



my dear Caroline
Montezillo May 19th. 1819

Thank Mr De Wint for his Box of New york Cider Grove champaigne—Accept my thanks for the two Newspapers—my Introduction or rather presentations to the King and Queen of England have been heretofore published in broken scraps, mutilated and misrepresented. They have never before appeared with Official Authenticity Who has now brought them to light I cannot conceive. I cannot Suspect Mr Jay—for it is not probable he has any Copies of them—After all a dozen conjectures I have fastened on a Suspicion of your and my Friend Guilion. His inquisitive Searching Genius is the only key that I can find to this Mystery.— yet if you Should tell this to him it is very probable be would stare and think the Old Man out of this Witts.—Tell Gulian that he knows not his own Geneology—He belongs to the noble Family of the Searches if he wishes to know his Pedigree, let him read Tuckers half a dozen Volumes of “Light of Nature pursued”—
I wonder whether somebody—some inquisitive Body will not find out my Speeches to the Prince and Princess of Orange—and especially my Presentation to the King of France in 1778 which was the most curious and ridiculous of all?
Kiss my babes, and give them all I have to give, my Blessing—Compliments, affection to all— / from your Grandfather,
John Adams